Citation Nr: 1719872	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a disorder of the bilateral lower extremities to include bilateral degenerative joint disease of the knees, right knee meniscus tear, shins, thigh, and general pain in lower legs.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During his substantive appeal, the Veteran requested a Board hearing by videoconference.  However, in February 2014, the Veteran cancelled this hearing request, in writing, through his private attorney.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2016).

In April 2014, the Board remanded the claim for additional development.  

During the processing of the remand, the AOJ granted service connection for residuals cold injury residuals, including both feet.  See August 2016 Rating Decision.  This represents a full grant of the benefit sought on appeal with regard to that issue, and hence there is no further question for consideration by the Board.  The August 2016 rating decision also granted service connection for patellofemoral pain syndrome of the right knee (claimed as bilateral extremity injury).  The Veteran asserts that his other injuries to the lower extremities to include bilateral degenerative joint disease of the knees, right knee meniscus tear, shins, thigh, and general pain in lower legs warrant service connection.  Thus, this issue remains on appeal.  

The issues of entitlement to service connection for a disorder of the bilateral lower extremities to include bilateral degenerative joint disease of the knees, right knee meniscus tear, shins, thigh, and general pain in lower legs is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is not sufficient to show that the Veteran had asbestosis during the appeal period. 

CONCLUSION OF LAW

The criteria for service connection for asbestosis are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).   A letter sent to the Veteran in May 2010 provided compliant notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; VA treatment records; private treatment records; Social Security Administration (SSA) records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA medical examination in November 2013.  The Board finds the examination and medical opinion adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In April 2014, the Board remanded the claim for procurement of SSA records.    SSA records were associated with the claims file in September 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

Analysis 

The Veteran asserts that he has asbestosis as result of asbestos exposure while serving as a vehicle repairman.  See May 2010 Statement in Support of Claim.   

However, in order to be considered for service connection, a claimant must first have a disability.  The Veteran was afforded a VA respiratory examination in November 2013.  The examiner found that the Veteran did not have a respiratory condition.  The examiner stated that, "There is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic asbestos condition or its residuals. No medical [nexus] opinion can be rendered as no condition is diagnosed.  Veteran's subjective symptoms most likely the result to his radiotherapy.  [The]  Veteran does not meet the criteria for asbestosis as defined by the American Thoracic Society in their redefinition from 2004."  

The Board finds the VA examiners' opinion adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Notably, the Veteran, through his representative, argues that a March 2010 private opinion by Dr.  N.A. establishes that the Veteran "has been diagnosed as having been exposed to asbestos fibers" and thus establishes that the Veteran is entitled to service connection for asbestos.  See September 2016 Appellate Brief; March 2010 Private Treatment Records.  Unfortunately, exposure to asbestos alone, with no accompanying diagnosis of a related disability, is not sufficient to warrant service connection.  Here, the evidence is silent for a respiratory illness or diagnosis of asbestosis.  Even if the Board presumes asbestos exposure, a current diagnosis is still required to warrant service connection.  

In sum, the more probative evidence of record indicates that the Veteran does not have a current asbestosis disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Service connection for asbestos is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.  


REMAND

This matter was remanded to the RO in April 2014.  Unfortunately, the Board finds that there still has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2016 rating decision granted service connection for patellofemoral pain syndrome of the right knee (claimed as bilateral extremity injury).   During the February 2016 VA examination, the examiner also diagnosed degenerative joint disease of the bilateral knees and right meniscus tear but opined the disorders were not related to service.  Regarding the right meniscus injury, the examiner reasoned that while patellofemoral pain syndrome is characterized by pain originating from contact posterior surface of the patella with femur due to overuse, a meniscus tear is a mechanical rupture of the menisci due to a degenerative process, and one is not related to the other. 

Regarding the Veteran's bilateral degenerative joint disease, the examiner reported, "Degenerative joint disease results from a complex interplay of multiple factors including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biomedical processes.  For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive small insults over time."

The April 2014 remand instructions requested that the examiner address the Veteran's lay statements, to include his assertions regarding an October 1975 incident when an armored personnel carrier he was riding in turned over.  As the examiner did not address the incident in her rationale, a remand for an addendum opinion is warranted.   Thus, the Board finds that there has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
Furthermore, the Veteran asserts that his left knee condition was caused by his service-connected right patellofemoral pain syndrome.  See March 2017 Appellant Brief.  Thus, an addendum medical opinion on secondary service connection is warranted.  

The Board notes that the Veteran asserts the February 2016 examiner failed to review the claims file as direct by the April 2014 remand.  See September 2016 Appellate Brief.  The Board must reject this assertion as the examiner indicated that the Veteran's entire e-folder was reviewed.  

In addition, the Veteran asserts that the February 2016 examiner is not qualified because she is not shown to have any particular expertise, training, or competence in commenting on orthopedic disorders.  See March 2016 Appellant Brief.  However, this examiner is a physician and is presumed competent to conduct the examination.  Moreover, the report does not itself create any appearance of irregularity in the process resulting in the selection of that medical professional.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir. 2009).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum opinion by the same February 2016 examiner, (or another appropriate examiner if unavailable), to provide opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent or better probability) that the Veterans degenerative joint disease of the bilateral knees is related to the October 1975 incident involving a flipped armored personnel carrier;

(b)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee meniscus tear is related to the October 1975 incident involving a flipped armored personnel carrier;

(c)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's left knee degenerative joint disease was caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected right patellofemoral syndrome.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible. 

2.  The addendum report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


